DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 line 2 recites “a gap” for which it cannot be determined if a new gap over the gap recited in claim 1 is required. It is assumed that applicant intended that the gap of claim 3 refer to the gap from claim 1 for purposes of examination.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Slaughter, et al. US2015/0233192.
	Regarding claim 1, Slaughter, et al. teaches an apparatus (Figure 10), comprising: an insert 96 (¶0046 describes a snap ring 96) configured for use with a pipe assembly 14, the pipe assembly comprising: a first inner pipe member (one of pipes 102) configured to be coupled to a second inner pipe member (another of pipes 102) such that the first and second inner pipe members are in torque-transmitting relationship (¶0003 recites “The pipe further comprises an elongate inner member disposed within the outer member and rotatable independently of the outer member”, therefore, the first and second inner pipe members rotate with each other and thus necessarily have a torque-transmitting relationship); and a first outer pipe member (one of 92) at least partially surrounding the first inner pipe member (as shown in Figure 10), in which the first outer pipe member is configured to be coupled to a second outer pipe member (another of 92, via the pin and box configuration 40 & 42) such that the first and second outer pipe members are in a torque-transmitting relationship (due to the pin 40 and box 42 connection, which necessarily transmits torque); in which the insert has the shape of an unclosed loop (¶0046 describes a snap ring, which is necessarily c-shaped, thus is an unclosed loop) and is configured to at least partially surround the first inner pipe member (as shown in Figure 10); and in which the insert has opposed ends separated by a gap (wherein the snap ring necessarily has the opposed ends and gap to form the c-shape of snap rings).
Regarding claim 2, the insert has an arched body (since 96 is a snap ring, which necessarily has at least a partially circular shape forming the arched body) formed between the opposed ends.
Regarding claim 3, the opposed ends of the insert are separated by a gap (as described above) when the insert is in an unstressed state.
Regarding claim 4, the insert is configured to be rigidly secured to the first inner pipe member (as shown in Figure 10, wherein the term “rigidly secured” is given its broadest reasonable interpretation to include being disposed about); and in which the first inner pipe member is configured to rotate independently of the first outer pipe member (as described above ¶0003).
Regarding claim 5, the first outer pipe member has opposed ends (left and right sides), and in which a fluid path (the annular path between 92 and 102) is formed between the first inner pipe member and first outer pipe member and extends from end-to-end of the first outer pipe member and traverses the insert when the insert is at least partially surrounding the first inner pipe member.
Regarding claim 6, the first inner pipe member is configured to rotate independently of the first outer pipe member (¶0003).
Regarding claim 7, the insert is configured to be positioned within a groove 98 formed in an outer surface (when considering 37 to be part of 102) of the first inner pipe member.
Regarding claim 8, Slaughter teaches an assembly (Figure 10), comprising: a first pipe member (one of 102); an insert 96 having the shape of an unclosed loop (¶0046 describes a snap ring, which is necessarily c-shaped, and thus the claimed unclosed loop) at least partially surrounding the first pipe member, in which the insert has opposed ends separated by a gap (wherein the snap ring 96 necessarily has gap since snap rings are c-shaped); and a second pipe member (one of 92) at least partially surrounding the first pipe member and the insert; in which the first pipe member is rotatable independently of the second pipe member ¶0003.
Regarding claim 9, a groove 98 is formed in an outer surface of the first pipe member, and in which the insert is situated within the groove (as shown in Figure 10).
Regarding claim 11, the groove is bounded on one side by an external shoulder (see Figure A, annotated from Figure 10, below) formed in the first pipe member.

    PNG
    media_image1.png
    466
    467
    media_image1.png
    Greyscale

Figure A: annotated Figure 10
Regarding claim 12, the insert has a maximum cross-sectional dimension that exceeds the depth of the groove (as can be seen in Figure 10, where the snap ring 96 extends radially pas the right side of the groove).
Regarding claim 13, the second pipe member has opposed ends, and in which a fluid path (the annular region between the outer and inner tubulars) is formed between the first and second pipe members and extends from end-to-end of the second pipe member and traverses the insert (since the insert is held in the annular region).
Regarding claim 14, the insert has an arched body (a snap ring necessarily has an arched body since it is c-shaped and ring shaped) formed between the opposed ends.
Regarding claim 15, the insert is rigidly secured (as described above) to the first pipe member such that the first pipe member and the insert are rotatable independently of the second pipe member (¶0003).
Regarding claim 16, Slaughter teaches a method of assembling an apparatus (Figure 10) comprising an inner pipe member 102, an outer pipe member 92 having opposed ends, and an insert 96 having the shape of an unclosed loop (¶0046 snap ring 96 necessarily is an unclosed loop since snap rings are c-shaped), the method comprising: positioning the insert on the inner pipe member such that the insert at least partially surrounds the inner pipe member (as shown in Figure 10); and installing the inner pipe member within the outer pipe member such that the outer pipe member at least partially surrounds the inner pipe member (as shown in Figure 10) and such that a fluid path (the annular region between 92 and 102) is formed between the inner and outer pipe members, the fluid path extending from end-to-end of the outer pipe member and traversing the insert (since the annular region transverses over the snap ring 96).
Regarding claim 17, the step of positioning the insert on the inner pipe member comprises: positioning the insert within a groove 98 formed in an outer surface of the inner pipe member.
Regarding claim 18, the inner pipe member has opposed ends, and in which the inner pipe member is installed within the outer pipe member such that the opposed ends of the outer pipe member at least partially surround the opposed ends of the inner pipe member (as shown in Figure 10).
	Regarding claim 19, the step of positioning the insert on the inner pipe member comprises: rigidly securing the insert to the inner pipe member (as described above).
Regarding claim 20, the inner pipe member is installed within the outer pipe member such that the inner pipe member is rotatable independently of the outer pipe member (¶0003).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8, 14, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 13, and 17 of U.S. Patent No. 11053747. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of ‘747 are narrower in scope, and thus obviously encompass the claimed invention. Further, the ring of ‘747 does not necessarily disclose that it has a gap in unstressed state, for which an unclosed loop necessarily has a gap in the unstressed state to form the disclosed unclosed loop.
Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cathleen Hutchins whose telephone number is (571)270-3651. The examiner can normally be reached M-Th 11am-9:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        
/C.R.H/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        12/9/2022